Title: To Thomas Jefferson from Gideon Olmsted, 7 March 1808
From: Olmsted, Gideon
To: Jefferson, Thomas


                  
                     Honnerd Sir 
                     
                     
                        on or before 7 Mch. 1808
                     
                  
                  I take the Liberty to inclose a pamphlet as it may be Deverting to read at a leasure hour in looking back, 30 years at the tyme your Exy were in Congress I think it must be a pleasure that the Honorable Congress got a long as well as thay Did when the Legislator of one of the states had it in thare power to Debas the Congress of the UN States doing justis to thare Cittizens—
                  Sir with grate Respect I am youre Most Obedent Humble Servent
                  
                     Gideon Olmsted 
                     
                  
               